DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 03/21/2022. Claims 1, 3, 5- 6, 8-15 and 19-20 are now amended. Claims 2 and 4 are cancelled and no new claims are added. Hence, claims 1, 3, 5- 20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 8 para 1), filed on 03/21/2022 with respect to the Double Patenting rejection of claims 1, 8-9 and 13-16 have been fully considered and are persuasive. The Double Patenting rejection of claims 1, 8-9 and 13-16 has been withdrawn. 
Applicant’s arguments (pg. 8 para 2-3), filed on 03/21/2022 with respect to the 112b rejection of claims 2-7, 11, 15-16 and 19-20 have been fully considered and are persuasive. The 112b rejection of claims 2-7, 11, 15-16 and 19-20 has been withdrawn. 
Applicant’s arguments filed on 03/21/2022 with respect to claims 1 and 10 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Tsai et al. (US20050031404A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,5, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tangstad et al. (US-20140083471-A1) in view of Tsai et al. (US20050031404A1).
Regarding claims 1,3, 8-9, 11-12 and 14, via (annotated Fig.1), Tangstad et al. teaches a cleaning apparatus (washing bucket) comprising a container 1 for receiving a cleaning liquid, container 1 kept elevated/supported by feet at a bottom surface (Fig.2) and pair of side and end walls having a rectangular configuration where Ls>Le (Ls- length of side wall, Le- length of end wall), a fluid outlet 17 closer to the 
    PNG
    media_image1.png
    633
    770
    media_image1.png
    Greyscale
bottom extending through the bottom from exterior to interior of the container 1(Fig.2) and adapted for drainage [0030], fluid inlet 16 is located above the fluid outlet on the same wall [0028], both fluid inlet and outlet (16 and 17) provided with protruding pipe sockets (pipe/tubular members/fittings adapted for hose connection) located at the openings/holes in the side wall of the container, these fittings (tubular members) are arranged at these openings both inlet and outlet connected to an external fluid system [0028][0029], 
Tangstad et al. does not explicitly teach that, fitting affixed in one of the pair of end walls and extending through the one of the pair of end walls, fitting affixed adjacent the bottom of said container, and fluid outlet is above the fitting, said fitting having a hose connector on an end exterior of the one of pair of end walls and a nozzle at the one end of said fitting in the interior volume of said container;
However, Tangstad et al. does disclose the fluid inlet 16 that reads on the claimed fluid outlet, as structurally it is the same as that being claimed and is also capable of such use, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to re-purpose 16 as fluid outlet and 17 as fluid inlet in the cleaning apparatus of Tangstad et al. all in order to achieve the predictable result of letting fluid in from the bottom and drained from the top. 
Furthermore, it is to be noted that either of the openings at 16 and 17 are capable of being inlet or outlet depending on the intended use because of the fact that they are structurally the same. Hence, these claimed limitations of “fluid inlet affixed adjacent the bottom of said container and fluid outlet above the fluid inlet” are considered to be intended uses as they do not add further structural limitations to the claim language (see MPEP § 2114 II). 
Tangstad still does not explicitly teach that fitting having a hose connector on an end exterior of the one of pair of end walls and a nozzle at the one end of said fitting in the interior volume of said container.
Tsai teaches a fitting 30 (fitting) having a hose 16 on end and nozzle 19 on other end (Fig.1A, A) connected via another fitting 28 (hose connector) and fitting 30 and 28 are sealingly matable [0025], nozzle 19 is on a flow control device 20 to deliver high pressure water (claim 13e, Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cleaning apparatus of Tangstad with the fittings-hose-nozzle assembly Of Tsai, such that the fitting 28 (hose connector) can be on the end exterior of the one of pair of end walls and a nozzle 19 at the one end of fitting 30 in the interior volume of the cleaning apparatus, all in order to achieve the predictable result of a fluidly connecting the hose and the nozzle via seamless fitting arrangement while providing a good seal [0025, Tsai].
Regarding claim 5, the combination of Tangstad and Tsai teaches the cleaning apparatus above. 
Tsai further teaches from Fig. 6 that the nozzle 19 of said fitting has a slot (Fig. 6) with a length dimension extending parallel to the bottom of said container and a width dimension extending transverse to the bottom of said container, the length dimension of said slot being greater than the width dimension of the slot.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cleaning apparatus of Tangstad with the nozzle design of Tsai, such that the length dimension of said slot being greater than the width dimension of the slot, all in order to achieve the predictable result of delivering high pressure water for efficient cleaning (claim 13e, Tsai).
Regarding claim 10, as detailed above the combination of Tangstad and Tsai teaches the cleaning apparatus.
The combination of Tangstad and Tsai does not explicitly teach that tubular member has ridges thereon, said ridges adapted to retain a conduit over an end of the tubular member.
NPL-2 teaches Garden Hose Fitting Connector with ridges and adapted to retain a hose (product details). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cleaning apparatus of Tangstad and Tsai with the Hose Fitting Connector of NPL-2 so as to help retain hose in place.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tangstad et al. (US-20140083471-A1) in view of Tsai et al. (US20050031404A1) and further in view of NPL-1. 
Regarding claim 15-16, the combination of Tangstad and Tsai teaches the cleaning apparatus above. 
The combination of Tangstad and Tsai does not explicitly teach that said pipe has an L-shape and that said pipe is pivotally mounted to said container such that an end of said pipe can be directed in a desired direction.
NPL-1 teaches a swivel fitting (L- shape pipe, see picture) so as to allow an attached hose hang loose with out stress (see product details, NPL-1).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cleaning apparatus of Tangstad and Tsai with the swivel fitting of NPL-1 so as to pivotally mount the swivel fitting into the container and end of which could be directed in any direction, all in order to achieve the predictable result of reducing tension/stress in the connections (see product details NPL-1).

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17 the closest prior art Tangstad et al. neither teaches nor fairly suggests that nozzle that directs water under pressure from said water hose into the interior volume of said container in a bottom-to-top circular pattern.
Claims 6-7 and 13 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, the closest prior art Tangstad et al. neither teaches nor fairly suggests the width dimension of the slot is greatest between opposite ends of the length dimension of the slot.
Regarding claim 13, the closest prior art Tangstad et al. neither teaches nor fairly suggests that nozzle that directs water under pressure from said water hose into the interior volume of said container in a bottom-to-top circular pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711